The word fine might well be left out, if it obscured or confounded the sense of the scire facias; and it would then read " eight hundred pounds *Page 15 
on a forfeited recognizance." But if the word be retained, it is not possible for the defendant to misapprehend             (11) the purport of the scire facias, because the meaning intended to be affixed to the word, is explained by what follows. When the state exhibits the record shewing that the defendant's recognizance was forfeited, the fact affirmed in the scire facias is substantially proved, and the plea of nul tiel record, negatived — Let judgment be entered for the State.
Cited: S. v. Raiford, 13 N.C. 216.
(12)